Citation Nr: 1608181	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  05-03 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION


The Veteran served on acive duty from December 1985 to November 1989.  He served in the Army Reserve from November 1989 to September 2001, including periods of  active duty for training (ACDUTRA) from April 1990 to July 1990 and from February 1996 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied service connection. 

In January 2014, the Board referred this case to the RO for further evidentiary development for the issue of TDIU.  In January 2014, CAVC modified the Board's TDIU referral to a remand, and the RO provided the Veteran with VA Form 21-8940. 

In October 2015, the Veteran submitted a statement requesting new medical examinations for his service-connected disabilities and for all disabilities, past and present, that are currently before the Board of Veterans' Appeals or the RO.  The Board notes that while the Veteran currently has multiple claims pending, the Board's jurisdiction extends only to his TDIU claim. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran does not meet the criteria for consideration of a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  However, because the Veteran has requested new examinations for his service connected disabilities, a grant for an increased rating for any of the Veteran's service connected disabilities could potentially bring the Veteran's disability ratings within the schedular TDIU requirements.  Thus, the claim for a TDIU is inextricably intertwined with the claims for increased evaluations, and must therefore be remanded.  If appropriate upon resolution of any pending claims, the AOJ should refer the matter to VA's Director, Compensation Service, for consideration pursuant to 38 C.F.R. § 4.16(b). 

Moreover, the Board notes that the RO has not issued an updated Rating Decision or a Supplemental Statement of the Case, in response to the Veteran's submitted VA Form 21-8940 and accompanying medical records and evidence. 

Finally, the Board notes the Veteran requested a Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  As the Veteran has not yet pariticpated in a Board hearing regarding the TDIU claim, his request will be granted, and a hearing should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to schedule the Veteran for a hearing in accordance with this request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

2.  The AOJ should adjudicate the issues remaining on appeal before it, to determine if the Veteran's schedular ratings will increase.   

3.  After adjudicating all other issues remaining on appeal, the AOJ should thoroughly review the Veteran's submitted VA Form 21-8940 and accompanying evidence.  Subsequently, readjduciate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







